422 F.2d 393
Joseph JONES, Jr., and Beverly Jones, by Their Next Friend, Joseph Jones, Appellants,v.Phillip SCIACIA and Frances Sciacia, Appellees.
No. 19721.
United States Court of Appeals, Eighth Circuit.
March 9, 1970.
Rehearing Denied March 30, 1970.

Samuel H. Liberman, of Kramer, Chused & Kramer, St. Louis, Mo., for appellants.
Stephen H. Gilmore, St. Louis, Mo., for appellees; James T. O'Brien, St. Louis, Mo., on the brief.
Before VAN OOSTERHOUT, Chief Judge, and BLACKMUN and HEANEY, Circuit Judges.
PER CURIAM.


1
This is an appeal by plaintiff Jones, a Negro, from final order entered after trial to the court on the merits dismissing plaintiff's petition seeking injunctive relief and compensatory and punitive damages for alleged discriminatory refusal to rent an apartment owned by defendants to plaintiffs, in violation of 42 U.S.C.A. § 1982.


2
The crucial issue, as stated by the trial court, is: "Was the refusal of the defendants to rent to the Joneses racially motivated, that is, did the defendants so act as to deny the Joneses the same rights as enjoyed by white citizens in the rental of this property?"


3
Chief Judge Harper, who tried this case without a jury, in a well-considered memorandum opinion reported at 297 F. Supp. 165, properly states the applicable law and demonstrates that his factual determination, that the defendants' refusal to rent an apartment to plaintiff was not racially motivated, is supported by substantial evidence. It is of course the duty of the trier of the facts to determine the credibility of the witness. Plaintiff has failed to establish that the trial court's factual findings upon which its decision is based are clearly erroneous.


4
We affirm upon the basis of the trial court's opinion.